Citation Nr: 1023878	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant's recognized guardian, S.B.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January to 
May 1945.  He died in July 1964.  The appellant is his 
surviving daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Manila 
RO.  

S.B., the appellant's sister and recognized guardian, 
presented testimony on the appellant's behalf before the 
undersigned at the Oakland, California RO in March 2009.  
A transcript of this hearing has been associated with the 
Veteran's VA claims file.  

This claim was previously before the Board in September 2009, 
when it was remanded for further development of the evidence.  

As explained previously in the Introduction to the September 
2009 Board decision, the Board has concluded that the claim 
before it is appropriately characterized as an original claim 
of service connection for the cause of the Veteran's death, 
rather than as a claim to reopen a previously denied claim.  

The Board notes that a December 2004 rating decision denied a 
claim of service connection for the cause of the Veteran's 
death that had been filed by S.B. in her individual capacity, 
instead of as the guardian of the appellant.  April 2005 and 
September 2007 rating decisions, and the November 2008 
Statement of the Case (SOC), however, were directed to S.B. 
in her capacity as the appellant's guardian.  S.B. has 
submitted correspondence throughout the course of the instant 
appeal suggesting that she is seeking service connection for 
the cause of the Veteran's death on her own behalf in 
addition to her appeal on behalf of the appellant.  Other 
correspondence from S.B., however, suggests that she is 
seeking service connection for the cause of the Veteran's 
death only on the appellant's behalf.  With the exception of 
the December 2004 rating decision, the RO has not adjudicated 
any claims for S.B. in her individual capacity.  Since the 
record reflects some question as to whether S.B. is pursuing 
a claim in her individual capacity, the September 2009 
decision referred the matter to the Agency of Original 
Jurisdiction (AOJ) for appropriate action.  The record does 
not reflect that the AOJ has taken any action pursuant to 
this referral.  Hence, the matter of whether S.B. is pursuing 
a claim in her individual capacity is again referred to 
the AOJ for appropriate action.  The AOJ should consider 
contacting S.B. to determine if she wishes to pursue a claim 
for service connection for the cause of the Veteran's death 
in her own right, including the issue of whether any of the 
correspondence she submitted can be construed as a Notice of 
Disagreement (NOD) with the December 2004 rating decision.  
See 38 C.F.R. § 19.34 (2009) (stating that whether an NOD is 
timely filed is an appealable issue).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veteran died in July 1964 at age 53.  His death 
certificate lists the cause of death as a cerebrovascular 
accident due to hypertension.  The appellant, through her 
guardian, S.B., contends that the Veteran's fatal 
cerebrovascular accident and hypertension had its onset in 
service.  She alleges that the Veteran suffered from 
headaches in service and that such represented the genesis of 
his fatal cerebrovascular accident and hypertension.  She 
alternatively suggests that the Veteran's in-service 
experiences led him to develop PTSD, and that this condition 
caused or contributed to his fatal cerebrovascular accident 
and hypertension.  

In September 2009, the Board remanded the appellant's claim 
to provide pertinent notice and to attempt to obtain 
pertinent identified medical treatment records.  A remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As will be explained in detail 
below, a review of the record reveals that the AMC has not 
substantially complied with the Remand orders.  While the 
Board regrets the additional delay caused by this Remand, the 
case must be remanded again so additional development and 
readjudication can be accomplished.

The Board's September 2009 Remand requested that the AMC send 
the appellant, through her guardian, S.B., appropriate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) as 
amplified by the case of Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Due to S.B.'s allegation that the Veteran's in-
service experiences resulted in PTSD and that PTSD caused or 
contributed to the death causing diseases, the Board asked 
that the letter also include notice of the evidence needed to 
support a claim of service connection for PTSD.  In February 
2010, the AMC sent the appellant, through her guardian, S.B., 
a letter that informed her that during his lifetime the 
Veteran did not establish service connection for any 
disability and that there was no evidence that the death-
causing cerebrovascular accident was incurred or aggravated 
in service or was the primary or contributory cause of death.  
The letter then went on to discuss what was needed to 
establish service connection for PTSD; however, this part of 
the notice was phrased as if the appellant herself was 
applying for service connection for PTSD.  It did not clearly 
explain that the AMC was asking for this information due to 
the appellant's contention that the Veteran had PTSD that 
caused hypertension and the cerebrovascular accident that 
resulted in his death.  Hence, this letter is inherently 
confusing and does not substantially comply with the Board's 
Remand order.

Additionally, the Board's Remand asked that the AMC, with any 
needed assistance from S.B., obtain all treatment records for 
the Veteran from the Camarines Norte Provincial Hospital and 
the Philippine Department of National Defense at Camp Murphy 
(a.k.a. Camp Aguinaldo) in Quezon City, Philippines.  The 
February 2010 letter requested that the appellant submit a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for the Camarines Norte Provincial 
Hospital and that she provide an address for the Philippine 
Department of National Defense at Camp Murphy.  In March 
2010, S.B. submitted VA Form 21-4142 for the Camarines Norte 
Provincial Hospital and in an accompanying letter stated that 
the address of the Philippine Department of National Defense 
was Camp Murphy, Quezon City, Philippines.  The AMC did not 
take any further action to obtain treatment records using the 
VA Form 21-4142 or the information submitted by S.B.  The 
Board notes that the address information for the Philippine 
Department of National Defense provided by S.B. was already 
of record; hence, the information she submitted may not have 
been sufficient to aid the AMC in obtaining those records.  
The AMC, however, did not take further action to inform S.B. 
that the information she provided was insufficient.  The AMC 
must complete further development based on S.B.'s response on 
remand.  Notably, S.B. submitted VA Form 21-4142 for 
Camarines Norte in March 2010 and the form is only valid for 
180 days; hence, it may be necessary to obtain a new VA Form 
21-4142 for these records.

The Board's Remand also requested that the AMC obtain records 
from a VA Outpatient Clinic in Pasay City, Philippines as 
S.B. had indicated that the Veteran received treatment there 
in 1962.  A handwritten note in the file indicates that VA's 
electronic database for obtaining VA treatment records showed 
that there were no available clinical records pertaining to 
the Veteran prior to his death.  If VA is unable to secure 
any records, VA must provide a claimant with oral or written 
notice of (i) the identity of the records VA was unable to 
obtain; (ii) an explanation of the efforts VA made to obtain 
the records; (iii) a description of any further action VA 
will take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain; and (iv) a notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2009).  The AMC did not send the appellant, through her 
guardian, S.B., the notice required under § 3.159(e) for the 
identified VA treatment records and such must be provided on 
remand.

Finally, the Board's remand instructed that after completing 
all necessary development the AMC needed to readjudicate the 
issue of service connection for the cause of the Veteran's 
death and issue a Supplemental Statement of the Case (SSOC).  
The record does not reflect that the AMC completed this 
request.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Through her guardian, S.B., send the 
appellant a letter providing her with the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for a 
claim of service connection for the cause 
of the Veteran's death, as amplified by 
the case of Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Specifically, the 
letter should advise the appellant of 
what is needed to substantiate a claim of 
service connection for cause of the 
Veteran's death based on a condition not 
yet service-connected, particularly PTSD, 
hypertension, and cerebrovascular 
accident.

The letter should also provide the notice 
required under 38 C.F.R. § 3.159(e) 
regarding VA's efforts to secure records 
from the VA Outpatient Clinic in Pasay 
City, Philippines.

2.  With any needed assistance from the 
appellant's guardian, S.B., obtain all 
treatment records relating to the 
Veteran from the Camarines Norte 
Provincial Hospital in Daet, Camarines 
Norte, Philippines.  If such records 
are unavailable, the claims file should 
be clearly documented to that effect 
and the appellant, through her 
guardian, S.B., must be notified of any 
inability to obtain these records, in 
accordance with 38 C.F.R. § 3.159(e).

3.  With any needed assistance from the 
appellant's guardian, S.B., obtain all 
treatment records relating to the 
Veteran from the Philippine Department 
of National Defense at Camp Murphy 
(a.k.a. Camp Aguinaldo) in Quezon City, 
Philippines.  If a more specific 
address is needed to obtain these 
records, inform the appellant of 
exactly what information is needed.  If 
such records are unavailable, the 
claims file should be clearly 
documented to that effect and the 
appellant, through her guardian, S.B., 
must be notified of any inability to 
obtain these records, in accordance 
with 38 C.F.R. § 3.159(e).
4.  Thereafter, and after undertaking 
any additional development deemed 
necessary, readjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the claim remains 
denied, issue an appropriate SSOC and 
give the appellant, through her 
guardian, S.B., the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


